DETAILED ACTION
Claims 1-20 are pending. Claims 16-20 are new (and correspond to method claims 1-5).
Claims 1-5 and 8-20 are rejected. Claims 6-7 are objected to.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes/Objections
The abstract has been amended to correct a typographical error.
¶ 0050 of the specification has been amended to correct typographical errors.
¶ 0085 of the specification has been amended to correct a typographical error.
Any objections are hereby withdrawn.

Statutory Review under 35 USC § 101
Claims 1-8 are directed towards a method and have been reviewed.
Claims 1-8 appear to be statutory as the method, when viewed as a whole, is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 9-15 are directed towards a method and have been reviewed.
Claims 9-15 appear to be statutory as the method, when viewed as a whole, is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 16-20 are directed towards an article of manufacture and have been reviewed.
Claims 16-20 appear to be statutory as they exclude transitory signals (claim says non-transitory). Claims 16-20 also appear to be statutory as they perform the method of claims 1-5, which, 

Response to Amendments - 35 USC § 112
Claims 6-7 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 6 has been amended, and the rejections are hereby withdrawn.

Response to Amendments - 35 USC § 101
Claims 1-3, 8, and 9 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more but claim 1 has been amended to incorporate elements of claim 4 and similar claims, which were not rejected under 35 U.S.C. 101. Claim 9 has been amended and, when viewed as a whole, are no longer being rejected under 35 U.S.C. 101. The rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 13-14; 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Yam et al., U.S. Patent No. 8,683,389 (published March 25, 2014; hereinafter Bar-Yam) in view of MacCuish et al., U.S. Patent No. 6,625,585 (published September 23, 2003; hereinafter MacCuish).

Regarding claim 1, Bar-Yam teaches:
A method comprising: …a data set comprising a plurality of records having a plurality of fields, wherein each record of the plurality of records comprises a value for each field of the plurality of fields; (Bar-Yam ABST: A method for organizing, visualizing, and navigating data objects within a dataset is presented; col. 6, line 57-66: data objects may be selected by specifying at least one identifying term or attribute [attribute corresponds to fields]; see also FIG. 4 and col. 7, line 60-col. 8, line 15 teaching at least document title and relevance score being associated with nodes within the document network)
displaying a plurality of graphical objects representing the plurality of records; (Bar-Yam col. 1, line 64-67: organizing and displaying a plurality of data objects on a display screen... displaying on a first portion of the display screen the plurality of data objects as a network display, the network display including interactive markers corresponding to the plurality of data objects; FIGs. 10-11, col. 9, line 61-67: Processing block 620 states displaying on a first portion of the display screen, the plurality of data objects as a network display, the network display including interactive markers corresponding to the plurality of data objects)
receiving a selection of one or more fields of the plurality of fields; (Bar-Yam col. 6, line 57-col. 7, line 9: Data objects can be selected in multiple ways; data objects may be selected by specifying at least one identifying term or attribute [shows field(s) selection], for example in a search term query, which may result in selection of an individual or multiple data objects; FIGs. 10-11, col. 10, line 5-7: a first selection of an interactive marker representing at least one of the plurality of data objects)
determining, for each pair of values of the plurality of records and for each field of the one or more fields… a similarity score for a corresponding field of the one or more fields; (Bar-Yam col. 6, line 57-66: data objects may be selected by specifying at least one identifying term or attribute [showing selected field(s)]; FIG. 11, col. 11, line 56-62: Processing block 720 discloses creating proximity metrics 
…
adjusting, based on the … score, the plurality of graphical objects. (Bar-Yam col. 4, line 56-64: This evaluation is used to generate an embedding into the visualization using multivariate techniques so that similar objects tend to be in closer proximity than dissimilar objects. The resulting visualizations can be adjusted by altering the metric and threshold used to create the network)
Bar-Yam does not expressly disclose receiving a data set.
Bar-Yam further does not expressly disclose:
determining … a vector of similarities for each field of the one or more fields, wherein each of the vectors of similarities comprises a similarity score…
determining, based on the vectors of similarities, a combined score; 
However, MacCuish teaches this and further also teaches the following limitations as seen below:
receiving a data set comprising a plurality of records having a plurality of fields, wherein each record of the plurality of records comprises a value for each field of the plurality of fields; (MacCuish FIG. 1, col. 12, line 42-59, blocks 12-14: at block 12, the computer may receive or be programmed with a set of digital data representing molecules and their respective activity levels; see relevant MacCuish col. 3, line 22-30 teaching structural features/descriptors of a molecule as well as col. 9, line 50-col. col. 10, line 42 collectively contemplating multiple values existing within molecules through teaching "each member of the descriptor vector for a molecule may simply reflect the presence or absence of the key in 
displaying a plurality of graphical objects representing the plurality of records; (MacCuish FIG. 1, ele. 29, col. 15, line 9-17, line 26-41: At block 32, the computer then provides an output, for presentation to a chemist or other person, or for use in another stage of analysis; The output may be a description of all or part of the pyramid structure. For example, the output can be a graphical or text or data based description of the various clusters and links between nodes (e.g., links showing child-parent relationships))
determining, for each pair of values of the plurality of records and for each field of the one or more fields, a vector of similarities for each field of the one or more fields, wherein each of the vectors of similarities comprises a similarity score for a corresponding field of the one or more fields; [and] determining, based on the vectors of similarities, a combined score; (MacCuish FIG. 1, col. 13, line 1-45, blocks 18-22: the computer then engages in a merging process. The computer compares pairs of the clusters and, for each pair, determines a similarity measurement between the clusters within the pair; the computer may characterize each such merged cluster by a descriptor vector that is based on the descriptor vectors of the molecules that the cluster contains)
adjusting, based on the combined score, the plurality of graphical objects. (MacCuish FIG. 1, ele. 22, ele. 29, col. 13, line 26-45: the computer then engages in a merging process; With respect to each pair of clusters that has this greatest similarity (or, equivalently, the least dissimilarity), the computer then merges the clusters of the pair together to form a new cluster; col. 15, line 26-30: At block 32 [ele. 29 in FIG. 1], the computer then provides an output, for presentation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data set and graph visualization of data object similarity as in Bar-Yam with the data compilation and graph visualization of MacCuish.

Motivation to do so would be to improve the functioning of the organization, visualization, and navigation of data objects within a data set with the determination of greatest cluster similarity and dissimilarity and subsequent data set adjustment shown in MacCuish. Motivation to do so would also be to implement improved methods of automated analysis of large graph datasets as seen in MacCuish (col. 3, line 10-59).

Regarding claim 15, Bar-Yam teaches:
A non-transitory computer readable medium storing processor-executable instructions that, when executed by one or more processors of a computing device, cause the computing device to: (Bar-Yam col. 15, line 4-19: the software included as part of the invention may be embodied in a computer program product that includes a computer useable medium; see also col. 5, line 42-67: During operation of the computer system 110, the processor 113 accesses the memory system 112 via the interconnect 111 in order to launch, run, execute, interpret or otherwise perform the logic instructions of the display and navigation application 142-1; The display and navigation application 142-1 may be stored on a computer readable medium (such as a floppy disk), hard disk, and electronic, magnetic, optical, or other computer readable medium)
 …a data set comprising a plurality of records having a plurality of fields, wherein each record of the plurality of records comprises a value for each field of the plurality of fields; (Bar-Yam ABST: A method for organizing, visualizing, and navigating data objects within a dataset is presented; col. 6, line 57-66: data objects may be selected by specifying at least one identifying term or attribute [attribute corresponds to fields]; see also FIG. 4 and col. 7, line 60-col. 8, line 15 teaching at least document title and relevance score being associated with nodes within the document network)
display a plurality of graphical objects representing the plurality of records; (Bar-Yam col. 1, line 64-67: organizing and displaying a plurality of data objects on a display screen... displaying on a first portion of the display screen the plurality of data objects as a network display, the network display including interactive markers corresponding to the plurality of data objects; FIGs. 10-11, col. 9, line 61-67: Processing block 620 states displaying on a first portion of the display screen, the plurality of data objects as a network display, the network display including interactive markers corresponding to the plurality of data objects)
receive a selection of one or more fields of the plurality of fields; (Bar-Yam col. 6, line 57-col. 7, line 9: Data objects can be selected in multiple ways; data objects may be selected by specifying at least one identifying term or attribute [shows field(s) selection], for example in a search term query, which may result in selection of an individual or multiple data objects; FIGs. 10-11, col. 10, line 5-7: a first selection of an interactive marker representing at least one of the plurality of data objects)
determine, for each pair of values of the plurality of records and for each field of the one or more fields… a similarity score for a corresponding field of the one or more fields; (Bar-Yam col. 6, line 57-66: data objects may be selected by specifying at least one identifying term or attribute [showing selected field(s)]; FIG. 11, col. 11, line 56-62: Processing block 720 discloses creating proximity metrics from the feature vectors; A higher score signifies a closer proximity, and a stronger similarity; see also the passage including and leading up to col. 12, line 58-60, block 750: the measure of similarity or specific relatedness property underlying the existence of the link may be indicated [this measure needs to be have been determined prior to being indicated])
…
adjust, based on the … score, the plurality of graphical objects. (Bar-Yam col. 4, line 56-64: This evaluation is used to generate an embedding into the visualization using multivariate techniques so that similar objects tend to be in closer proximity than dissimilar objects. The resulting visualizations can be adjusted by altering the metric and threshold used to create the network)
Bar-Yam does not expressly disclose receiving a data set.
Bar-Yam further does not expressly disclose:
determine … a vector of similarities for each field of the one or more fields, wherein each of the vectors of similarities comprises a similarity score…
determine, based on the vectors of similarities, a combined score; 
However, MacCuish teaches this and further also teaches the following limitations as seen below:
receive a data set comprising a plurality of records having a plurality of fields, wherein each record of the plurality of records comprises a value for each field of the plurality of fields; (MacCuish FIG. 1, col. 12, line 42-59, blocks 12-14: at block 12, the computer may receive or be programmed with a set of digital data representing molecules and their respective activity levels; see relevant MacCuish col. 3, line 22-30 teaching structural features/descriptors of a molecule as well as col. 9, line 50-col. col. 10, line 42 collectively contemplating multiple values existing within molecules through teaching "each member of the descriptor vector for a molecule may simply reflect the presence or absence of the key in the molecule" and "determine whether the key appears at least once (or, alternatively, at least a designated minimum number of times) in the molecule")
display a plurality of graphical objects representing the plurality of records; (MacCuish FIG. 1, ele. 29, col. 15, line 9-17, line 26-41: At block 32, the computer then provides an output, for presentation to a chemist or other person, or for use in another stage of analysis; The output may be a description of all or part of the pyramid structure. For example, the output can be a graphical or text or data based description of the various clusters and links between nodes (e.g., links showing child-parent relationships))
determine, for each pair of values of the plurality of records and for each field of the one or more fields, a vector of similarities for each field of the one or more fields, wherein each of the vectors of similarities comprises a similarity score for a corresponding field of the one or more fields; [and] determine, based on the vectors of similarities, a combined score; (MacCuish FIG. 1, col. 13, line 1-45, blocks 18-22: the computer then engages in a merging process. The computer compares pairs of the clusters and, for each pair, determines a similarity measurement between the clusters within the pair; the computer may characterize each such merged cluster by a descriptor vector that is based on the descriptor vectors of the molecules that the cluster contains)
adjust, based on the combined score, the plurality of graphical objects. (MacCuish FIG. 1, ele. 22, ele. 29, col. 13, line 26-45: the computer then engages in a merging process; With respect to each pair of clusters that has this greatest similarity (or, equivalently, the least dissimilarity), the computer then merges the clusters of the pair together to form a new cluster; col. 15, line 26-30: At block 32 [ele. 29 in FIG. 1], the computer then provides an output, for presentation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data set and graph visualization of data object similarity as in Bar-Yam with the data compilation and graph visualization of MacCuish.
In addition, both of the references (Bar-Yam and MacCuish) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as graph display and data object similarity management.
Motivation to do so would be to improve the functioning of the organization, visualization, and navigation of data objects within a data set with the determination of greatest cluster similarity and dissimilarity and subsequent data set adjustment shown in MacCuish. Motivation to do so would also be to implement improved methods of automated analysis of large graph datasets as seen in MacCuish (col. 3, line 10-59).

Regarding claims 4 and 19, Bar-Yam in view of MacCuish teaches all the features with respect to claims 1 and 16 above including:
wherein determining the vector of similarities for each field of the one or more fields comprises, for each pair of values for each field (P) from two records (vi, vj) of the plurality of records, determining the vector of similarities. (MacCuish FIG. 1, col. 13, line 1-45, blocks 18-22: the computer then engages in a merging process. The computer compares pairs of the clusters and, for each pair, determines a similarity measurement between the clusters within the pair; the computer may characterize each such merged cluster by a descriptor vector that is based on the descriptor vectors of the molecules that the cluster contains; see this in conjunction with MacCuish col. 3, line 22-30 teaching structural features/descriptors of a molecule as well as col. 9, line 50-col. col. 10, line 42 collectively contemplating values within molecules through teaching "each member of the descriptor vector for a molecule may simply reflect the presence or absence of the key in the molecule" and "determine whether the key appears at least once (or, alternatively, at least a designated minimum number of times) in the molecule")

Regarding claims 5 and 20, Bar-Yam in view of MacCuish teaches all the features with respect to claims 4 and 19 above including:
wherein the plurality of fields comprises one or more of a numeric field, a categorical field, a date field, a time field, or a geolocation field. (Bar-Yam FIG. 4, col. 8, line 6-15: the relevance score [is a numeric field] and indicia 256 and 258 relating the metadata of the subset of the plurality of data objects to corresponding interactive markers 246 are displayed on the second portion of the display screen 244)

Regarding claim 9, Bar-Yam teaches:
A method comprising: displaying a plurality of graphical objects representing a plurality of records having a plurality of fields, (Bar-Yam col. 1, line 64-67: organizing and displaying a plurality of data objects on a display screen... displaying on a first portion of the display screen the plurality of data objects as a network display, the network display including interactive markers corresponding to the plurality of data objects; FIGs. 10-11, col. 9, line 61-67: Processing block 620 states displaying on a first portion of the display screen, the plurality of data objects as a network display, the network display including interactive markers corresponding to the plurality of data objects || see Bar-Yam teaching fields through col. 6, line 57-col. 7, line 9: Data objects can be selected in multiple ways; data objects may be selected by specifying at least one identifying term or attribute)
wherein the plurality of graphical objects are displayed… (Bar-Yam FIG. 11, col. 11, line 56-62: Processing block 720 discloses creating proximity metrics from the feature vectors; A higher score signifies a closer proximity, and a stronger similarity; see also the passage including and leading up to col. 12, line 26-60: Processing block 750 states displaying a plurality of links connecting pairs of the interactive markers, each link indicating the organization of the plurality of data objects and relationships between pairs of the plurality of data objects)
receiving a selection of one or more graphical objects of the plurality of graphical objects; (Bar-Yam col. 6, line 57-col. 7, line 9: Data objects can be selected in multiple ways; FIGs. 10-11, col. 10, line 5-7: a first selection of an interactive marker representing at least one of the plurality of data objects; FIGs. 10-11, col. 10, line 1-7: Processing block 640 discloses highlighting a subset of the plurality of data objects in response to a first selection of an interactive marker representing at least one of the plurality of data objects)
determining, based on the one or more graphical objects, one or more records of the plurality of records associated with the one or more graphical objects; and (Bar-Yam FIG. 4, col. 7, line 10-27: This selection action initiates a display of a document network 242 and related subset of subdocuments on a second portion of the display screen 244; col. 7, line 60-col. 8, line 9: The subdocument titles (and other metadata related to the data objects), the relevance score and indicia 256 and 258 relating the metadata of the subset of the plurality of data objects to corresponding interactive markers 246 are displayed on the second portion of the display screen 244)
displaying one or more characteristics of the one or more records. (Bar-Yam FIG. 4, ele. 244, 256-248; col. 2, line 7-18: a first selection of an interactive marker representing at least one of the plurality of data objects, displaying simultaneously on a second portion of the display screen metadata related to the subset of the plurality of data objects and indicia relating the metadata of the subset of the plurality of data objects to corresponding interactive markers and highlighting and displaying metadata for a second subset in response to a second selection of a second interactive marker representing a different one of the plurality of data objects)
Bar-Yam does not expressly disclose:
wherein the plurality of graphical objects are displayed based on a combined score associated with one or more vectors of similarities for each field of the plurality of fields;
However, MacCuish teaches this and further also teaches the following limitations as seen below:
displaying a plurality of graphical objects representing a plurality of records having a plurality of fields, (MacCuish FIG. 1, ele. 29, col. 15, line 9-17, line 26-41: At block 32, the computer then provides an output, for presentation to a chemist or other person, or for use in another stage of analysis; The output may be a description of all or part of the pyramid structure. For example, the output can be a graphical or text or data based description of the various clusters and links between nodes (e.g., links showing child-parent relationships); the output can indicate the common molecular substructure and representative activity level identified by the computer)
wherein the plurality of graphical objects are displayed based on a combined score associated with one or more vectors of similarities for each field of the plurality of fields; (MacCuish FIG. 1, col. 13, line 1-45, blocks 18-22: the computer then engages in a merging process. The computer compares pairs of the clusters and, for each pair, determines a similarity measurement between the clusters within the pair; With respect to each pair of clusters that has this greatest similarity (or, equivalently, the least dissimilarity), the computer then merges the clusters of the pair together to form a new cluster; the computer may characterize each such merged cluster by a descriptor vector that is based on the descriptor vectors of the molecules that the cluster contains; see FIG. 1, ele. 22, ele. 29, col. 15, line 26-30: At block 32 [ele. 29 in FIG. 1], the computer then provides an output, for presentation)
receiving a selection of one or more graphical objects of the plurality of graphical objects; (MacCuish FIG. 1, col. 12, line 60-67: At block 16, the computer may select from the molecules of the input data set those molecules that have at least some predefined relative level of activity (on a normalized scale that considers the activity levels of all of the molecules represented by the input data set). The computer may then continue its processing with respect to these "active" molecules) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data set and graph visualization of data object similarity as in Bar-Yam with the data compilation and graph visualization of MacCuish.
In addition, both of the references (Bar-Yam and MacCuish) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as graph display and data object similarity management.
Motivation to do so would be to improve the functioning of the organization, visualization, and navigation of data objects within a data set with the determination of greatest cluster similarity and dissimilarity and subsequent data set adjustment shown in MacCuish. Motivation to do so would also be to implement improved methods of automated analysis of large graph datasets as seen in MacCuish (col. 3, line 10-59).

Regarding claim 13, Bar-Yam in view of MacCuish teaches (bold to indicate differences from subsequent claims):
further comprising: receiving a selection of a field of the plurality of fields; and (Bar-Yam col. 6, line 57-col. 7, line 9: Data objects can be selected in multiple ways; data objects may be selected by specifying at least one identifying term or attribute [shows field(s) selection], for example in a search term query, which may result in selection of an individual or multiple data objects; In response to the selection of individual or multiple data objects…)
adjusting, based on the selected field, a color of one or more graphical objects. (Bar-Yam col. 7, line 5-9: In response to the selection of individual or multiple data objects, the markers representing these data objects may be altered in color, shape, size or other means to distinguish them visually from the non-selected data object markers [see color being adjusted of the data objects of FIG. 5])

Regarding claim 14, Bar-Yam in view of MacCuish (bold to indicate differences from previous claims):
further comprising: receiving a selection of a field of the plurality of fields; and (Bar-Yam col. 6, line 57-col. 7, line 9: Data objects can be selected in multiple ways; data objects may be selected by specifying at least one identifying term or attribute [shows field(s) selection], for example in a search term query, which may result in selection of an individual or multiple data objects; In response to the selection of individual or multiple data objects…)
adjusting, based on the selected field, a size of one or more graphical objects. (Bar-Yam col. 7, line 5-9: In response to the selection of individual or multiple data objects, the markers representing these data objects may be altered in color, shape, size or other means to distinguish them visually from the non-selected data object markers [see size being adjusted of the data objects of FIG. 5])

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Yam in view of MacCuish and Obitko et al., U.S. Patent Application Publication No. 2013/0055115 (hereinafter Obitko).

Regarding claim 2 and new claim 17, Bar-Yam in view of MacCuish teaches all the features with respect to claim 1 and 16 above respectively but does not expressly disclose:
wherein displaying the plurality of graphical objects representing the plurality of records comprises arranging the plurality of graphical objects randomly.
However, Obitko teaches:
wherein displaying the plurality of graphical objects representing the plurality of records comprises arranging the plurality of graphical objects randomly. (Obitko FIG. 7, ¶ 0054: In an iterative process, visualization system 160 is configured to display an initial random position of nodes and then analyze the provided relations to adjust the position on nodes, for example reposition near related nodes to be proximate to one another) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data set and graph visualization of data object similarity as in Bar-Yam as modified with the node display user interface of Obitko.
In addition, both of the references (Bar-Yam as modified and Obitko) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as graph display.
Motivation to do so would be to improve the functioning of the organization, visualization, and navigation of data objects within a data set with the iterative and manual elements of node display as seen in Obitko (¶ 0054). Motivation to do so would also be utilize both agent ontologies and agent knowledge bases in a production system to dynamically create a production system interface as seen in Obitko (¶ 0008).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Yam in view of MacCuish in further view of Garrett, U.S. Patent Application Publication No. 2015/0006251 (previously provided in the 892 (as relevant to objected claim 6) but not relied upon; hereinafter Garrett).

Regarding claim 3 and new claim 18, Bar-Yam in view of MacCuish teaches all the features with respect to claims 1 and 16 above respectively but does not expressly disclose:
wherein determining the combined score comprises: determining, based on a dot product of the vectors of similarities, the combined score.
However, Garrett teaches:
wherein determining the combined score comprises: determining, based on a dot product of the vectors of similarities, the combined score. (Garrett FIGs. 2-3, ¶ 0024-0026; ¶ 0024: Each element in the vector indicates whether the candidate is a member of a specific category or bin; there are eight bins: male, female, younger, middle, older, low, medium, and high. A new entry who is female, older, and has a medium household income would have the following vector: [0, 1, 0, 0, 1, 0, 0, 1]; ¶ 0025: At step 106 the software retrieves from memory on the computing device a representation of a survey histogram, h(t); see then ¶ 0026: At step 108, the system takes the dot product between the vector representation notated as h(t), and the new entry vector, v) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data set and graph visualization of data object similarity as in Bar-Yam as modified with the profile vector representation and similarity calculation shown in Garrett.
In addition, both of the references (Bar-Yam and Garrett) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data analysis and similarity calculations.
Motivation to do so would be to improve the functioning of the organization, visualization, and navigation of data objects within a data set with the profile vector representation and associated similarity determination shown in Garrett. Motivation to do so would also be to evaluating eligibility in real time using statistics and probabilities as seen in Garrett (¶ 0003).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Yam in view of MacCuish and Shimamura, U.S. Patent No. 5,926,180 (published July 20, 1999; hereinafter Shimamura).

Regarding claim 10, Bar-Yam in view of MacCuish teaches all the features with respect to claim 9 above including:
receiving an assignment of a numerical value… (Bar-Yam FIG. 7, col. 11, line 42-55: Processing block 712 recites that data objects can be split to any scale of sub-objects for which feature vectors are created, and that the scale refers to the size of the components of the data objects; many sources of possible additional data that can be used for the purpose of determining data object proximity; processing block 714 states that metric and features vectors are determined from crowd sourced (i.e., "crowd" and "outsourcing") data, where crowd sourced data refers to information obtained from groups of individuals to be analyzed for purposes of creating the network)
determining, based on a numerical value… a scale… (Bar-Yam col. 6, line 26-35: Network exploration can occur at multiple scale factors; Local views are facilitated by zooming in to an area of interest in the network display; col. 9, line 29-45: There are many features which can be customized in the given document visualization process; The transformation from the distance value to the score can be further customized to include values within any given range, and different scales of the reported values; see also FIG. 7, ele. 712, col. 11, line 42-47)
adjusting, based on the scale… the plurality of graphical objects. (Bar-Yam col. 9, line 29-45: There are many features which can be customized in the given document visualization process; col. 11, line 47-55: The crowd sourced data is used to determine proximity of objects within a collection, which can then be visualized on a network)
Bar-Yam in view of MacCuish does not expressly disclose a numerical value to/of an x-axis.
Bar-Yam in view of MacCuish does not expressly disclose a numerical value to/of a y-axis.
Bar-Yam in view of MacCuish does not expressly disclose a scale of the x-axis or a scale of the y-axis.
However, Shimamura fulfills these deficiencies.
Shimamura teaches a numerical value to/of an x-axis and a numerical value to/of a y-axis. (Shimamura FIG. 17, col. 11, line 22-34: The y-coordinate can be found by the following expression: (call level).times.(height per one level); The x-coordinate is decided to be in the middle of a width assigned to the child node; col. 12, line 8-13: The x-coordinate of the position of drawing Node 2 is the middle point of the assigned width calculated in the above, and the y-coordinate of the position of drawing Node 2 is decided to be (call level).times.(predetermined value) from the y-coordinate of Node 1 (step 1556))
Shimamura teaches a scale of the x-axis or a scale of the y-axis. (Shimamura FIG. 17, col. 11, line 22-50 show nodes [objects] in relation to the display region of a whole map: The width assigned to the parent node, that is, to the root node, in calculating the position of a child node of level 1 is the width of the display region of the whole map; display position of a child node is decided to be in the middle of the assigned width; col. 12, line 19-24: the procedure of drawing descendants of all nodes of call level 1 (the routine goes back to step 1553 and repeats) is finished to obtain the output shown in FIG. 14) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data set and graph visualization of data object similarity as in Bar-Yam with the structural and historical node display information as in Shimamura.
In addition, both of the references (Bar-Yam as modified and Shimamura) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as graph display management.
Motivation to do so would be to improve the functioning of the organization, visualization, and navigation of data objects within a data set as seen in Bar-Yam as modified with the improved node browsing and display of Shimamura. Motivation to do so would also be to implement graphically displaying both structural information of a hyper media space and a history of access by a user which reduces the difficulty to see far ahead in navigation and makes the state of access by the user himself in the past to be easily understood, and thus, allows quick access to necessary information as seen in Shimamura (col. 2, line 12-20).

Regarding claim 11, Bar-Yam in view of MacCuish and Shimamura teaches all the features with respect to claim 10 above.
Bar-Yam teaches:
maintaining relative positions of the plurality of graphical objects based on … scores. (Bar-Yam col. 4, line 41-64: similar data objects are represented by nodes that are relatively closer in proximity; The proximity between two node representations illustrates how similar two data objects are; The resulting visualizations can be adjusted by altering the metric and threshold used to create the network [Bar-Yam displays objects at a fixed proximity to each other that is primarily adjusted by similarity thresholds and the like and not scale adjustments and would thus teach "maintaining relative positions"])
MacCuish teaches that these can be combined scores. (MacCuish FIG. 1, block 22, block 29 in FIG. 1 [block 32 in the specification])
Shimamura teaches:
wherein adjusting, based on the scale of the x-axis or the scale of the y-axis, the plurality of graphical objects comprises: dispersing one or more of the plurality of graphical objects along the x-axis or the y-axis according to a value in a record in an underlying graphical object corresponding to the numerical value of the x-axis or the numerical value of the y-axis; (Shimamura FIG. 17, col. 11, line 22-50 show nodes [objects] in relation to the display region of a whole map: The width assigned to the parent node, that is, to the root node, in calculating the position of a child node of level 1 is the width of the display region of the whole map; display position of a child node is decided to be in the middle of the assigned width; col. 12, line 8-13 teach call levels and units of width assigned to nodes: The x-coordinate of the position of drawing Node 2 is the middle point of the assigned width calculated in the above, and the y-coordinate of the position of drawing Node 2 is decided to be (call level).times.(predetermined value) from the y-coordinate of Node 1 (step 1556)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data set and graph visualization of data object similarity as in Bar-Yam with the structural and historical node display information as in Shimamura.
Motivation to do so would be to improve the functioning of the organization, visualization, and navigation of data objects within a data set as seen in Bar-Yam as modified with the improved node browsing and display through structural and historical information as seen in Shimamura.

Regarding claim 12, Bar-Yam in view of MacCuish and Shimamura teaches all the features with respect to claim 11 above including:
wherein the numerical value comprises a selected field of the plurality of fields. (Shimamura FIGs. 14-15, col. 10, line 60-col. 11, line 3 teaches a selected field: The list of the nodes linked to the node drawn as a root and an integer "1" representing call level are passed as arguments of procedure of displaying a child node (step 1550), and the procedure is called (step 1543); FIG. 17, col. 11, line 22-43 teaches determining relative positions: deciding the display position of a node; The display position of a child node is decided to be in the middle of the assigned width) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data set and graph visualization of data object similarity as in Bar-Yam with the structural and historical node display information as in Shimamura.
Motivation to do so would be to improve the functioning of the organization, visualization, and navigation of data objects within a data set as seen in Bar-Yam as modified with the improved node browsing and display through structural and historical information as seen in Shimamura.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Yam in view of MacCuish and Chickering et al., U.S. Patent Application Publication No. 2004/0001063 (hereinafter Chickering).

Regarding claim 15, Bar-Yam in view of MacCuish teaches all the features with respect to claim 9 above but does not expressly disclose:
wherein displaying the one or more characteristics of the one or more records comprises displaying one or more histograms indicative of values of the one or more records.
However, Chickering teaches:
wherein displaying the one or more characteristics of the one or more records comprises displaying one or more histograms indicative of values of the one or more records. (Chickering ¶ 0015-0016: a display for viewing the distribution of a continuous attribute within the cases included in a category as a diamond and bar display; a rectangular histogram display for viewing the distribution of states of a categorical attribute within the cases included in a category; see also ¶ 0054 detailing corresponding values to the attributes: An attribute of a case may be a continuous attribute. The value of a continuous attribute for a case will not be one of a limited number of states, but instead, is a value from within a range of possible values) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data set and graph visualization of data object similarity as in Bar-Yam as modified with the histogram display for viewing the distribution of states of a categorical attribute as seen in Chickering.
In addition, both of the references (Bar-Yam as modified and Chickering) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as graph display management.
Motivation to do so would be to improve the functioning of the organization, visualization, and navigation of data objects within a data set as seen in Bar-Yam as modified with the ability to provide category information in a manner that allows its viewer to readily appreciate essential differences between the cases in a cluster, i.e., those distinctions that characterize the data, as seen in Chickering. Motivation to do so would also be to implement a cluster or classification visualization tool that properly addresses and satisfies heretofore unfilled needs in the art as seen in Chickering (¶ 0012).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp8-9, filed 11/16/2020, with respect to the 35 U.S.C. 112 and the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments, see pp9-12, filed 11/16/2020, with respect to the 35 U.S.C. 102 rejection(s) and the 35 U.S.C. 103 rejection(s) of claims 1 and 9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
The dependent claims remain rejected at least by virtue of their dependency on rejected base claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 2, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164